         Case 1:19-cr-00338-GHW Document 59 Filed 09/09/20 Page 1 of 2
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      September 9, 2020

By ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Kromah, et al., 19 Cr. 338 (GHW)

Dear Judge Woods:

       On or about July 1, 2020, this Court held separate conferences in which defendants Moazu
Kromah and Amara Cherif, both of whom are currently detained, participated. At those
conferences, the parties updated the Court as to the status of this case, and a subsequent conference
was tentatively scheduled for September 10, 2020.1

        Since that conference, defense counsel has continued to review the voluminous discovery
produced in this case; the Government has produced a copy of that discovery, consistent with the
Protective Order in this case, to defendant Cherif; and the parties have engaged in discussions
regarding the status of this matter and the possibility of a pretrial resolution.

       Given the status of those efforts, as well as circumstances arising in connection with the
ongoing COVID-19 pandemic, the parties jointly request an adjournment of the September 10
conference for approximately sixty (60) days. The Government further requests, with the consent
of counsel for both defendants, that time be excluded under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A), through the date of the next conference to permit defense counsel’s continued




1
 At the conclusion of those proceedings, time was excluded under the Speedy Trial Act through
September 10, 2020.
        Case 1:19-cr-00338-GHW Document 59 Filed 09/09/20 Page 2 of 2

                                                                                 Page 2


review of discovery and further discussions, if any, with the Government about a pretrial
resolution.

                                         Respectfully submitted,

                                         AUDREY STRAUSS
                                         United States Attorney
                                         Southern District of New York

                                     By: /s/ Jarrod L. Schaeffer
                                        Jarrod L. Schaeffer
                                        Sagar K. Ravi
                                        Assistant United States Attorneys
                                        Tel.: (212) 637-2270 / 2195


cc:   Jeffrey Chabrowe, Esq. (via ECF)
      Guy Oksenhendler, Esq. (via ECF)
